Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendments received 01-29-2020.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

In claims 1, 12, and 23, each “cooling mechanism” and “heating mechanism” is recited as being “adjustable in both the vertical and horizontal directions”.  It is noted that the term “adjustable” is being given its broadest reasonable interpretation, which includes meaning adjustable in terms of temperature profile in vertical and horizontal directions, as described in the specification, as well as other meanings such as adjustable in space in vertical or horizontal directions, such as by moving the positions of the mechanisms.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-7 and 9-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least one wall” in line 2, “the wall” in line 3, “a wall” in lines 5-6, “the wall” in line 9, “a wall in line 12, “the wall” in lines 13-14, and “the wall” in line 14.  It is unclear if the claim is limited to a single wall, or if it encompasses a plurality of walls (as in line 2), and if each instance is referring to the same wall or different walls.  Claim 2, line 2 also recites “the wall”.
Claim 1 recites the limitation "the glass ribbon" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The preamble recites “a glass article” in line 1, but not a glass ribbon.
Claim 12 recites “at least one wall” in line 3, “the wall” in line 4, “a wall” in lines 6-7, “the wall” in line 10, “a wall in line 13, “the wall” in lines 14-15, and “the wall” in line 15.  It is unclear if the claim is limited to a single wall, or if it encompasses a plurality of walls (as in line 3), and if each instance is referring to the same wall or different walls.  Claim 13, line 2 also recites “the wall”.
Claim 12 recites the limitation "the glass ribbon" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The preamble recites “a glass article” in line 1, but not a glass ribbon.
Claim 19 recites “at least one fluid flow conduit in the wall of the apparatus”.  However claim 13, from which claim 19 depends, recites only “a conduit” (singular).  It is unclear if the conduit of claim 13 is part of the potentially plural group of “at least one fluid flow conduit” in claim 19.
Claim 23 recites “at least one wall” in line 2, “the wall” in line 3, “a wall” in line 5, “the wall” in line 8, “a wall in line 11, “the wall” in line 13 (twice), and “a wall” in line 19.  It is unclear if the claim is limited to a single wall, or if it encompasses a plurality of walls (as in line 2), and if each instance is referring to the same wall or different walls.
Claim 23 recites the limitation "the glass ribbon" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The preamble recites “a glass article” in line 1, but not a glass ribbon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 and 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto ‘238 (CN 102725738 A - English language machine translation provided herewith and referenced herein) in view of Dockerty ‘609 (US 3,682,609).
Regarding claim 1, Nishimoto ‘238 teaches:
a cooling mechanism (tubes 120) at at least one wall of the apparatus that enhances radiation heat transfer between molten glass and a wall of the apparatus and is adjustable in both the vertical and horizontal directions, wherein the cooling mechanism provides increased radiation heat transfer from the glass ribbon to a wall of the apparatus relative to a condition where the cooling mechanism is absent (¶ [0021], [0028], [0051], [0054], [0062], [0064], [0065])
a heating mechanism (heating elements 207) that affects radiation heat transfer between molten glass and a wall of the apparatus, is adjustable in both the vertical and horizontal directions, and is independently operable from the cooling mechanism, wherein the heating mechanism provides decreased radiation heat transfer from the glass ribbon to a wall of the apparatus relative to a condition where the heating mechanism is absent (¶ [0011], [0015], [0027], [0034], [0051], [0054], [0056], [0059], [0065]), the heating mechanism attached to an interior surface of a wall that is a side of the wall that is closest to the glass ribbon (¶ [0014], [0027], [0032], [0033], [0056]).
Nishimoto ‘238 does not illustrate the entirety of the surrounding or supporting structure in Fig. 1, and thus it does not explicitly show that the cooling mechanism is in at least one wall of the apparatus.  In analogous art of modifying temperature profile of downdrawn glass sheets, Dockerty ‘609 suggests positioning a cooling mechanism (cooling means 34, tubes 36) in at least one wall of the apparatus (housings 16) in order to control temperature profile across a downdrawn glass sheet (column 3, lines 1-3; column 4, lines 18-26).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Nishimoto ‘238 by positioning the cooling mechanism in at least one wall of the apparatus, as suggested by Dockerty ‘609, for the benefit of controlling temperature profile across the glass sheet.
Regarding claim 2, Nishimoto ‘238 and Dockerty ‘609 suggest the cooling mechanism as described above.  Nishimoto ‘238 (¶ [0021], [0028], [0051], [0054], [0062], [0064]) and Dockerty 
Regarding claim 3, Nishimoto ‘238 is silent regarding the fluid being a liquid.  Dockerty ‘609 suggests the fluid is a liquid (column 4, lines 18-21) for the benefit of maintaining the housing temperature within operable limits.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Nishimoto ‘238 by utilizing a liquid in the cooling mechanism for the benefit of maintaining the housing temperature within operable limits, as suggested by Dockerty ‘609.
Regarding claim 4, Nishimoto ‘238 further teaches a distance separating the cooling mechanism for the glass ribbon is greater than a distance separating the heating mechanism from the glass ribbon (¶ [0014], [0027], [0032], [0051], [0054], [0056]; Fig. 1).  Nishimoto ‘238 is silent regarding the liquid being water.  Dockerty ‘609 suggests a liquid as described above, and further that the liquid is water (column 4, lines 18-21).
Regarding claim 5, Nishimoto ‘238 and Dockerty ‘609 are silent regarding the temperature of the fluid being less than 100°C.  However Nishimoto ‘238 suggests that the fluid should be delivered to obtain a desired heat profile (¶ [0021], [0051], [0054], [0064]).  Dockerty ‘609 also suggests that the fluid should be delivered to obtain a desired heat profile and to maintain the housing temperature within operable limits (column 3, lines 1-3; column 4, lines 18-26 and 43-53).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a temperature of the fluid that optimizes the heat profile of the apparatus and maintains the housing temperature within operable limits, as suggested by Nishimoto ‘238 and Dockerty ‘609.
Regarding claim 6, Nishimoto ‘238 further teaches the heating mechanism comprises at least one electrical resistive heating element and thermal insulation surrounding the at least one electrical resistive heating element, the thermal insulation positioned between the at least one electrical resistive heating element and the wall (¶ [0034], [0057], [0059]; Fig. 3), the thermal 
Regarding claim 7, Nishimoto ‘238 further teaches an overflow downdraw forming device (¶ [0024], [0027], [0050]; Fig. 1).
Regarding claim 9, the cooling mechanism and heating mechanism of Nishimoto ‘238 and Dockerty ‘609 are configured such that they are capable of operating in such a way that the glass is cooled at a faster average cooling rater when the glass is at a temperature between the strain point of the glass and 200°C higher than the strain point than when the glass is at temperatures between the softening point of the glass and the strain point of the glass, by virtue of the heating mechanism and cooling mechanism being controllable to modify the thermal profile of the heat sink, and thus the amount of heat transferred from the glass ribbon to the heat sink (¶ [0011], [0015], [0016], [0020], [0021], [0027], [0037], [0051], [0052], [0054], [0062], [0064]).
Regarding claim 10, the cooling mechanism and heating mechanism of Nishimoto ‘238 and Dockerty ‘609 are configured such that they are capable of operating in such a way that the glass is cooled at a faster average cooling rater when the glass is at temperatures between the working point of the glass and the softening point of the glass than when the glass is at temperatures between the softening point of the glass and the strain point of the glass, by virtue of the heating mechanism and cooling mechanism being controllable to modify the thermal profile of the heat sink, and thus the amount of heat transferred from the glass ribbon to the heat sink (¶ [0011], [0015], [0016], [0020], [0021], [0027], [0037], [0051], [0052], [0054], [0062], [0064]).
Regarding claim 11, Nishimoto ‘238 further teaches the glass article is a glass sheet having a thickness (glass ribbon 113; ¶ [0050]).  While Nishimoto ‘238 is silent regarding a specific thickness of the glass sheet, the glass article and glass sheet constitute material 

Regarding claim 12, Nishimoto ‘238 teaches forming a glass article (¶ [0011], [0050]) in an apparatus comprising:
a cooling mechanism (tubes 120) at at least one wall of the apparatus that enhances radiation heat transfer between molten glass and a wall of the apparatus and is adjustable in both the vertical and horizontal directions, wherein the cooling mechanism provides increased radiation heat transfer from the glass ribbon to a wall of the apparatus relative to a condition where the cooling mechanism is absent (¶ [0021], [0028], [0051], [0054], [0062], [0064], [0065])
a heating mechanism (heating elements 207) that affects radiation heat transfer between molten glass and a wall of the apparatus, is adjustable in both the vertical and horizontal directions, and is independently operable from the cooling mechanism, wherein the heating mechanism provides decreased radiation heat transfer from the glass ribbon to a wall of the apparatus relative to a condition where the heating mechanism is absent (¶ [0011], [0015], [0027], [0034], [0051], [0054], [0056], [0059], [0065]), the heating mechanism attached to an interior surface of a wall that is a side of the wall that is closest to the glass ribbon (¶ [0014], [0027], [0032], [0033], [0056]).
Nishimoto ‘238 does not illustrate the entirety of the surrounding or supporting structure in Fig. 1, and thus it does not explicitly show that the cooling mechanism is in at least one wall of the apparatus.  In analogous art of modifying temperature profile of downdrawn glass sheets, Dockerty ‘609 suggests positioning a cooling mechanism (cooling means 34, tubes 36) in at least one wall of the apparatus (housings 16) in order to control temperature profile across a downdrawn glass sheet (column 3, lines 1-3; column 4, lines 18-26).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
Regarding claim 13, Nishimoto ‘238 and Dockerty ‘609 suggest the cooling mechanism as described above.  Nishimoto ‘238 (¶ [0021], [0028], [0051], [0054], [0062], [0064]) and Dockerty ‘609 (column 3, lines 1-3; column 4, lines 18-26) suggest the cooling mechanism comprises fluid flow in a conduit in a wall of the apparatus.
Regarding claim 14, Nishimoto ‘238 is silent regarding the fluid being a liquid.  Dockerty ‘609 suggests the fluid is a liquid (column 4, lines 18-21) for the benefit of maintaining the housing temperature within operable limits.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nishimoto ‘238 by utilizing a liquid in the cooling mechanism for the benefit of maintaining the housing temperature within operable limits, as suggested by Dockerty ‘609.
Regarding claim 15, Nishimoto ‘238 is silent regarding the liquid being water.  Dockerty ‘609 suggests a liquid as described above, and further that the liquid is water (column 4, lines 18-21).
Regarding claim 16, Nishimoto ‘238 and Dockerty ‘609 are silent regarding the temperature of the fluid being less than 100°C.  However Nishimoto ‘238 suggests that the fluid should be delivered to obtain a desired heat profile (¶ [0021], [0051], [0054], [0064]).  Dockerty ‘609 also suggests that the fluid should be delivered to obtain a desired heat profile and to maintain the housing temperature within operable limits (column 3, lines 1-3; column 4, lines 18-26 and 43-53).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a temperature of the fluid that optimizes the heat profile of the apparatus and maintains the housing temperature within operable limits, as suggested by Nishimoto ‘238 and Dockerty ‘609.
Regarding claim 17, Nishimoto ‘238 further teaches the heating mechanism comprises at least one electrical resistive heating element (¶ [0034], [0059]).
Regarding claim 18, Nishimoto ‘238 further teaches the apparatus comprises an overflow downdraw forming device (¶ [0024], [0027], [0050]; Fig. 1).
Regarding claim 19, Nishimoto ‘238 and Dockerty ‘609 teach a fluid flow conduit in a wall of the apparatus as described above.  Such fluid flow conduit is located in a baffle region, wherein the structure of the wall and conduit would deflect, check, or regulate flow through the surrounding area.

Claim(s) 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto ‘238 (CN 102725738 A - English language machine translation provided herewith and referenced herein) and Dockerty ‘609 (US 3,682,609) in view of Kariya ‘805 (US 2014/0013805 A1).
Regarding claims 20-21, Nishimoto ‘238 is silent regarding operating the cooling mechanism and heating mechanism at the claimed relative cooling rates.  In analogous art of downdraw glass manufacturing, Kariya ‘805 suggests a first cooling step of cooling the glass sheet at a first average cooling rate cooling rate until a temperature of a central part in a width direction of the glass sheet reaches a glass annealing point of the glass sheet, a second cooling step of cooling the glass sheet at a second average cooling rate until the temperature of the central part reaches a glass strain point minus 50°C from the glass annealing point, and a third cooling step of cooling the glass sheet at a third average cooling rate until the temperature of the central part reaches a glass strain point minus 200°C from the glass strain point minus 50°C, and the first average cooling rate is 5.0°C/second or higher, the first average cooling rate is higher than the third average cooling rate, and the third average cooling rate is higher than the second average cooling rate for the benefit of controlling thermal shrinkage and producing flat glass sheet (Claim 11; [0147]-[0152]).  It would have been obvious to one of ordinary skill in 
Regarding claim 22, Nishimoto ‘238 further teaches the glass article is a glass sheet having a thickness (glass ribbon 113; ¶ [0050]), but is silent regarding a specific thickness.  Kariya ‘805 suggests forming a glass sheet by an overflow downdraw method having a thickness of less than 0.5 millimeters for the benefit of producing glass sheets usable particular applications, such as flat panel displays (¶ [0155]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nishimoto ‘238 and Dockerty ‘609 by producing a glass sheet having a thickness of less than 0.5 millimeters for the benefit of producing glass sheets usable particular applications, such as flat panel displays, as suggested by Kariya ‘805.

Allowable Subject Matter
Claim 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not fairly teach or suggest the combination of a cooling mechanism, a heating mechanism, and a baffle having structures as claimed.  Nishimoto ‘238 and Dockerty ‘609 suggest a cooling mechanism and heating mechanism as described in the rejections above, but they do not teach or suggest a baffle having a fluid flow conduit therein extending from the wall of the cooling mechanism and heating mechanism as claimed.  US 2009/0100873 A1 (Allan ‘873) suggests an arrangement with heating and/or cooling elements 160 and baffle 200, but the baffle does not have a fluid flow conduit therein, and they are not all arranged on the same wall as claimed.
Response to Arguments
Applicant’s arguments with respect to the pending claims regarding rejections in view of Delia have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169.  The examiner can normally be reached on Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN SNELTING/Primary Examiner, Art Unit 1741